Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Gravely appeals the district court’s order adopting the report and recommendation of the magistrate judge and denying Gravely’s Fed.R.Crim.P. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gravely, No. 3:94-cr-00082-1, 2009 WL 981836 (S.D.W.Va. Apr. 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.